In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-06-505 CV

____________________


KIMBERLEY RANDALL, Appellant


V.


DAVID W. MILLS, Appellee




On Appeal from the County Court at Law No. 2
Montgomery County, Texas

Trial Cause No. 06-20,680




MEMORANDUM OPINION 
 In this appeal from a judgment for possession of residential premises, the trial court
sustained a contest to Kimberley Randall's affidavit of indigence.  We directed the parties
to file briefs on the contest, but the appellant did not file a response.  On June 14, 2007, we
notified the parties that the appeal would proceed with the appellant being responsible for
the payment of costs.  The appellant did not file the clerk's or reporter's records and did not
pay the filing fee for the appeal.  On July 5, 2007, we notified the parties that the appeal
would be dismissed for want of prosecution unless arrangements were made for filing the
record.  The appellant did not respond.  
	The appellant is not entitled to proceed without payment of costs.  Tex. R. App. P.
20.1.  There being no satisfactory explanation for the failure to file the record, the appeal is
dismissed for want of prosecution.  Tex. R. App. P. 37.3(b), 42.3.  Costs are assessed against
the appellant.
	APPEAL DISMISSED.
								____________________________
									HOLLIS HORTON
										Justice


Opinion Delivered September 6, 2007 
Before McKeithen, C.J., Gaultney and Horton, JJ.